El Juez Asociado Señor Franco Soto,
emitió la opinión' del tribunal.
En este caso se pide la nulidad de cierto procedimiento en cobro de dinero seguido por Sues, de Tomás Cano y Com-pañía contra Daría Alvarez, y como consecuencia, la nulidad de la venta que otorgó el mársbal a la demandante adjudi-cando en pago la finca que fué objeto de embargo y ejecu-ción, solicitándose además en este procedimiento que se declare que el único embargo que afecta a la mencionada finca es el que se trabara en el pleito seguido por el demandante-*871apelante contra Zenón Piñeiro, esposo de la otra demandada Daría Alvarez.
La demanda fné excepcionada por nno de los demanda-dos, Sues. de Tomás Cano y Compañía, pero ninguno'-de los demandados contestaron la demanda, por lo que el pleito se falló en rebeldía, si bien la corte inferior' en definitiva de-claró sin lugar la demanda sin especial condenación de costas.
El demandante, para sostener su petición, sustancial-mente, alega: que los demandados Zenón' Piñeiro y Daría Alvarez son esposo y esposa y que el día 9 de septiembre de 1913 demandó ante la corte de distrito de Guayama a Zenón Piñeiro en cobro de la suma de $1,168.76; que para asegurar la efectividad de la sentencia, embargó el 10 de septiembre de 1913 cierta finca urbana, verificándose la ano-tación del mismo en el registro de la propiedad; que en 15-de septiembre de 1913 la eo-demandada Sues, de Tomás Canoy Compañía dedujo demanda ante la Corte Municipal de Guayama en cobro de dinero, contra Daría Alvarez, en recla-mación de la suma de $134.94, embargando la misma finca como de la propiedad de la demandada, la que babía sido previamente embargada por el demandante; que a la fe-cha de la demanda que contra Daría Alvarez entablara lá mercantil codemandada, la citada Alvarez era casada- con Zenón Piñeiro, quien no fué becbo parte en el pleito; que Daría Alvarez de acuerdo con su esposo, no se defendió en el pleito que contra ella fué establecido, y por este medio se dictó sentencia en rebeldía contra la misma el 2 de octu-bre de 1913; que Zenón Piñeiro se defendió en el pleito, que contra él se presentó por el demandante-apelante, tratando por todos los medios de dilatar el procedimiento, mientras el iniciado contra su esposa no fué interrumpido por ella, ni tampoco él hizo diligencia alguna para hacerse parte en dicho pleito; que el 23 de octubre de 1913, por ser firme la sentencia dictada en el pleito contra Daría Alvarez, se libró orden de ejecución y la finca fué subastada, adjudi-*872candóse en pago de la deuda a la mercantil demandante, no sin antes dar aviso el demandante-apelante del primer embargo al marshal de la corte municipal; que dicho márshal procedió a otorgar la escritura de venta judicial en 19 de noviembre de 1923 sin que hiciera constar el aviso del primer embargo en los edictos anunciando la subasta ni en la escritura de venta; que en mayo 20, 1914, después de todos los incidentes promovidos en el pleito que el demandante-apelante había entablado contra-Zenón Piñeiro, se dictó sen-tencia por la cantidad reclamada y contra la misma Piñeiro estableció apelación, la que fue desestimada en junio 4, 1915, por no haberse perfeccionado el recurso; que no obstante la desestimación, no constaba antecedente alguno en los autos y el demandante vino a enterarse de la fecha de dicha desestimación al intentar el desistimiento en fecha reciente; que la sentencia en dicho caso no pudo ejecutarse porque debido a la subasta que se había verificado del inmueble embargado, los esposos Piñeiro-Alvarez carecían de otros bienes en que pudiera hacerse efectiva.
El apelante señala en su alegato diversos errores que comprende en dos partes, a saber:
“Primera parte: — 2. La corte erró al declarar en este caso que la acción seguida por Sues, de Tomás Cano & Co. S. en C. contra Daría Alvarez, por efectos' tomados a dicha mercantil para la cons-trucción de una casa, estando ella casada en esta fecha con Zenón Piñeiro, es una acción bien dirigida y la sentencia dictada podía ejecutarse sobre bienes gananciales.
“2. La corte erró al conceder validez al contrato de compraventa de efectos para fabricar una casa, adquiridos por la Daría Alvarez en la mercantil Sues, de Tomás Cano & Compañía, cuando ella era casada> y la citada mercantil lo sabía.
“3. La corte erró al considerar como propiedad privativa de Daría Alvarez la casa construida durante su matrimonio y sujeta a la ejecución de la sentencia dictada en su contra — aún en la hi-pótesis que ella hubiera podido ser demandada sola — a falta de prueba que demostrara que dicha propiedad era privativa y ella se ■encontraba dentro de la excepción de la regla general del art. 73 del Código de Enj. Civil.
*873' ‘ Segunda parte: — 4. La corte erró al declarar que el embargo practicado por el Sr. Capó carecía de valor y no podía sostenerse como creador de derechos preferentes al embargo trabado por Cano.
“5. La corte erró al declarar que' por el mero hecho de que Capó presentara otra acción, para hacer valer su derecho en la sen-tencia anterior, su embargo aún sin ejecutar en pleito primero ha-bía perdido su fuerza y validez.”
Estos varios errores, sin embargo, pueden reducirse a dos cuestiones: la primera parte se refiere a la nulidad del procedimiento seguido ante la corte municipal y la segunda a la prelación de los embargos trabados en la finca objeto de la venta judicial, y las mismas pueden considerarse con-juntamente.
La venta judicial se origina del segundo embargo que se practicó por Sues, de Tomás Cano y Compañía en su recla-mación contra Daría Alvarez. El apelante parece tener fija Iq idea de que obtenido y anotado en primer lugar su embargo, sobre la misma finca, esto era bastante para que prevaleciera en absoluto su derecho sobre el segundo embargo. No obstante, la mera anotación no da un derecho preferente. Ella solamente concede al acreedor la prelación sobre los créditos contraídos con' posterioridad a la anota-ción, según así se dispone en el art. 44 de la Ley' Hipoteca-ria y su concordante el 1824 del. Código Civil, inciso 59. Es-tos artículos dicen lo siguiente:.
“Art. 44. — El acreedor que obtenga anotación a su favor en los casos de los números 29, 3° y 49 del artículo 42, será preferido, en cuanto a los bienes anotados solamente, a los que tengan contra el mismo deudor otro crédito contraído con posterioridad a dicha ano-tación.”
“Art. 1824.— (Enmendado según la ley de 10 de marzo de 1910, pág. 126). Con relación a determinados bienes inmuebles y dere-chos reales del deudor, gozan de preferencia: ^
“5. Los créditos preventivamente anotados en el registro de la propiedad en virtud de mandamiento judicial, por embargo, secues-tros o ejecución de sentencias, sobre los bienes anotados, y sólo en cuanto a créditos posteriores.”
*874Comentando Galindo el artículo 44 de la Ley Hipotecaria en sn obra sobre la misma, tomo 2, págs. 479-480, entre-oirás cosas dice lo que sigue:
“En los efectos de la anotación hay que distinguir cuidadosa-mente los que le atribuye la L. H. y los que nacen del derecho civil. No se crea que por decir el artículo que el que obtenga ano-tación es preferido a los. acreedores posteriores, no lo es también a. los anteriores, si es mejor su derecho: el que le asista contra éstos,, permanece incólume, ni acrece ni decrece. Contra ellos usará de-las armas que le proporcionan las leyes civiles: contra los posterio-res, de las que por el artículo 44 le suministra la Hipotecaria.
“Si se estableciera otra regla, resultaría, como dice la Exposi-ción de motivos, que entre diversos acreedores en idéntico caso, se7 ría de mejor condición el más exigente, el que guardara menos con-sideraciones, el que- por mejores o peores medios adquiera noticias-más exactas del verdadero estado de la fortuna del deudor, o el que tuviera un procurador más diligente.
=x= * * * * * #
“Si bien es llano que- la anotación sólo da preferencia al derecho-del acreedor anotante, contra los créditos adquiridos después de la-anotación, y que esta preferencia se entiende sólo sobre los bienes anotados y no sobre otros que tenga o pueda adquirir el deudor, no-lo es tanto resolver la preferencia que entre sí tengan los acreedo-res, cuando la anotación se convierta en inscripción en virtud de sentencia ejecutoria.
“Entre los casos que pudieran citarse, nos ceñiremos a los dos que con más frecuencia ocurren.
“1? — Un acreedor ejecuta al deudor y anota el embargo, y el procedimiento se paraliza; con posterioridad a la anotación, el deu-dor contrae otra deuda, y el nuevo acreedor ejecuta también y em-barga y anota y sigue el procedimiento hasta sentencia, adjudicám dosele la finca embargada. ¿ Conserva el primer acreedor los dere-chos adquiridos por la anotación?
“Opinamos que el anotante, primer acreedor, conserva todos los" derechos que le confirió la anotación y que hará valer ante los tribunales; pues si-bien el segundo acreedor adquirió e inscribió antes, la compra judicial se hizo ya con conocimiento de la responsa-bilidad a que estaba sujeta la finca.”
El presente caso se asemeja al de G-alindo en sentido dé que se ban establecido dos procedimientos y en orden suce-*875sivo se han practicado dos embargos sobre la misma finca, pero la cuestión dependería para resolverse de la valides del primer embargo, como lnego examinaremos, y de la pre-ferencia qne alegara el demandado- en virtud del segundo embargo.
El apelante sostiene, sin embargo, que la cuestión aún. así debatida no le parece tan importante y dirige toda su atención a que teniendo una sentencia a su favor contra la parte que realmente ba debido ser la demandada en el se-gundo pleito, su objeto principal es obtener la nulidad de este último procedimiento por no haber sido hecho parte en el mismo el esposo de la demandada. Este aspecto del caso-aparenta ser de verdadera importancia y parece serlo real-mente si se relaciona con la condición del inmueble embar-gado. De la prueba se desprende la fuerte presunción de-que se trata de un inmueble con carácter de bien ganancial y, recayendo en los demandados el peso de la prueba en ese-extremo, correspondía a ellos destruir tal presunción. Los demandados no contestaron la demanda, el juicio fué cele-brado en rebeldía, pero uno de los gestores de Sues, de To-más Cano y Compañía, Francisco Berreteaga, declaró como-testigo y si bien afirmó que Daría Alvarez tomaba maderas-para la casa y era la que hacía abonos, dijo también que la casa fué fabricada por los esposos Piñeiro-Alvarez y que el marido tenía cuenta con ellos. No existen más datos de la condición del inmueble, pues ni siquiera el registro de la propiedad arroja información alguna en tal sentido, pues los embargos verificados en ambos pleitos fueron denegados, por no aparecer la finca' inscrita a nombre de ninguno de los esposos. La doctrina que se expuso en el caso de Cor-tés v. Días, 31 D.P.R. 454, es pertinente a este caso. En él se dijo:
"Cuando el marido o la mujer están en posesión de los bienes, uno u otro sin ninguna prueba documental del título, o a virtud-de un título que por sí no es bastante para destruir la presunción de ser gananciales, el peso de la prueba recae siempre en quien. *876niega el estado ganancial de la propiedad p afirma el carácter pri-vativo de la misma. No es necesaria la prueba de la adquisición durante el matrimonio para establecer una base a fin de que pueda tener lugar la presunción legal de ser gananciales los bienes.”
Parece claro que si el inmueble perteneció a la sociedad conyugal de los esposos Piñeiro-Alvarez, la sentencia que se dictó por la corte municipal contra Daría Alvarez no podía Pacerse efectiva en la finca embargada por el mismo prin-cipio que se dejó establecido en el caso de Matheu v. Murillo et al., 25 D.P.R. 329-331. Si la finca es ganancial, no se puede aplicar al pago de una reclamación que se dirige so-lamente contra la esposa. El principio se funda en la misma ley. Para ello se necesitaba el concurso del marido, según dispone el artículo 54 del Código de Enjuiciamiento Civil que establece en tal sentido la regla general salvo las excep-ciones: de referirse la acción a bienes propios, acciones en-tre sí de esposo y esposa o cuando ésta vive separada de aquél, a causa de haber sido abandonada. De otro modo queda en pie la regia general de que el esposo es el repre-sentante nato de la sociedad de gananciales, artículo 159 del Código Civil Revisado; y únicamente él es quien tiene la representación de la sociedad conyugal para demandar o ser demandado, o en todo caso, su concurso es necesario en toda acción que afecte a la sociedad conyugal o sus bienes hayan de sujetarse a las responsabilidades del pleito. En la obra Mckay on Community Property, p. 440, se dice:
■ . "La ley sobre bienes gananciales no afrece sino pocas reglas especiales de alegaciones y práctica; en general mientras existe la sociedad conyugal, el marido es el único representante legal de los asuntos de la comunidad; las deudas de la sociedad conyugal son las suyas; los bienes están bajo su único control y dominio; él sólo representa los intereses de la comunidad como demandado; el interés de la esposa en los bienes comunes está durante el matrimo-nio representado por el esposo, y por el marido solamente. Los bienes conyugales no pueden ser vendidos en procedimientos judi-ciales ni hacerse una adjudicación que obligue a la comunidad, o *877que pueda procederse contra ella excepto en el caso en que el ma7 rido es una parte o está legalmente representado.”
“El Código de Enjuiciamiento Civil, secciones 578 y 579, que autorizan dictar sentencias contra una o varias partes, sólo son aplicables a las partes mancomunadamente responsables y no au-toriza el dictar sentencia contra la esposa solamente cuando ella es demandada y el marido es una parte necesaria.” McDonald v. Porsh, 136 Cal. 301 (68 Pac. 817.) .
Demostrado como queda que en el procedimiento seguido ante la Corte Municipal de G-uayama por Sucs. de Tomás Cano y Compañía v. Daría Alvarez, se necesitaba el concurso-del marido, o que en todo caso, la sentencia dictada no po-día ejecutarse en la finca embargada, la cuestión última para resolver sería si diebo procedimiento puede ser objeto de ataque colateral mediante la acción entablada por el de-mandante-apelante. Desde luego que si respecto al primer embargo practicado en el pleito del demandante contra Pi-ñeiro no hubiera dudas acerca de su vigencia y validez, la cuestión sería más fácil para resolver. Prima facie el prin-cipio de primero en tiempo, primero en derecho, decidiría el punto y la demandada Tomás Cano y Compañía tendría que soportar la primera carga o gravamen, redimirlo o dis-cutir en último término su derecho de preferencia. Santiago v. Capó, de junio 16, 1924, (pág. 358). Pero dudamos de la eficacia del primer embargo por haber transcurrido más de cinco años desde que se hizo firme la sentencia, y para cuyo-aseguramiento se decretó aquel embargo. No importa que la sentencia misma sirviera de base a una nueva acción me-diante la cual, por segunda vez, Piñeiro volvió a ser conde-nado a pagar la suma de $1,168.76. La nueva sentencia no podía darle validez a un embargo cuya caducidad, como-cuestión de procedimiento,- está dispuesta en la ley. Art. 243 del Código de Enjuiciamiento Civil. Dicho precepto-dice:
“Art. 243. — En todos los casos, excepto para cobro de dinero, podrá exigirse el cumplimiento de la sentencia o llevar a cabo su *878■ejecución, después de un término de cinco años, a contar desde la fecba en que hubiere sido registrada mediante autorización de. la eorte a instancia de parte, o sentencia dada al efecto, en procedi-mientos adicionales.”
Este precepto no es aplicable a las sentencias para re-cobrar dinero. Está tomado de los estatutos de California de 1886, p. 704, y no de la enmienda más moderna que se hizo en el artículo 685 del Código Civil de Procedimiento y que permite su aplicación a las sentencias para el pago de dinero. Maun v. McAtee, 37 Cal. 13; Harrier v. Bassford, 145 Cal. 531 (78 Pac. 1038). Pero la caducidad de la ins-tancia no implicó en este caso la de la sentencia pues el apelante pudo fundarse en la misma para establecer la nueva acción y obtener, como así lo obtuvo, la segunda .sentencia por la cantidad especificada en la primera. El demandante es un acreedor por sentencia de Zenón Piñeiro, esposo de Daría Alvarez, y él tiene el interés legal necesa-rio para ejercitar a nombre y en lugar del deudor, todos los derechos y acciones correspondientes a éste, excepto en los que fuesen inherentes a su persona, ya que no existen más bienes que la finca embargada. Art. 1078 del Código Civil Revisado. Este artículo prescribe:
“Art. 1078. — Los acreedores después de haber perseguido los bienes de que esté en posesión el deudor para realizar cuanto se les debe, pueden ejercitar todos los derechos y acciones de éste con el misnio fin, exceptuando los que sean inherentes a su persona; pue-den también impugnar los actos que el deudor haya realizado en fraude de su derecho.”
Establecida la regla, parece que todavía es necesario aclarar si en este caso práctico es inherente o nó al deudor Piñeiro el derecho a pedir la nulidad del procedimiento se-guido en la corte municipal, por la omisión de no haberlo hecho parte en dicho procedimiento en concurrencia con su esposa. Scaevola, tomo 19 (ed. 1902), pág. 592, no dice nada concreto en ese particular, comentando el artículo lili del Código Civil antiguo, que es equivalente al 1078 antes *879citado, pero dice que la jurisprudencia francesa tiene adop-tadas' varias reglas que conciernen a dicha disposición legal, y entre ellas, la de que los acreedores de la mujer casada, que contratan sin autorización de su marido, pueden oponer en su nombre la nulidad del contrato. Las autoridades americanas en' este particular parecen estar en conflicto. Mientras se sostiene en muchos estados que el fallo contra una mujer casada se considera en ningún caso nulo, pero que cuando es erróneo, por fundarse en un contrato que no tiene autoridad para ello, puede dejarse sin efecto por ape-lación u otro método apropiado; en otros estados las cortes no han estado conforme con esa regla y han declarado que una sentencia personal contra una mujer casada sobre un contrato que el estatuto no le da facultad para celebrarlo, es absolutamente nulo y su nulidad puede .atacarse donde-quiera que se presente la cuestión. 13 R.C.L. 1456. Sin embargo, en aquellos estados en que no se sostiene esta úl-tima doctrina, las cortes se fundan para sostener la validez del fallo en la protección de terceros inocentes cuyos dere-chos igualmente respetables podían quedar comprometidos. Y este fundamento no parece existir en este caso. Sues, de Tomás Cano y Compañía tenían conocimiento que Daría Alvarez era la esposa de Zenón Piñeiro, deudor en el primer pleito; ellos conocían, según aparece de la prueba, la condición de. bien ganancial de la casa embargada y a ellos le afectaba de todos modos la presunción de gananciales de dicho inmueble; ellos conocieron también por la anotación de su segundo embargo cuando el primero estaba anotado y en todo su vigor que se trataba de la misma finca y que la sentencia que obtuvieran no podía ejecutarse en dicha finca, aplicando la doctrina del caso de Matheu v. Murillo et al., supra; y por último, la misma inacción de Daría Alvarez en el pleito ante la corte municipal, dejándose dictar un fallo en rebeldía, y por otro lado su esposo, sin acudir a la- defensa de su esposa, mostrándose muy diligente en el *880primer pleito, agotando todos los medios y recursos de de-fensa, todo induce a levantar ciertas sospechas de conniven-cia entre los esposos Piñeiro-Alvarez y Sues, de Tomás Cano y Compañía para perjudicar los derechos del deman-dante, quitándole la condición de inocentes a los últimos que intervinieron en el segundo pleito y que por el segundo embargo se hicieron dueños de la finca en virtud del remate y adjudicación de la misma.
Por todo lo expuesto, debe revocarse la sentencia de la corte inferior y dictarse otra declarando nula la escritura de venta judicial de 19 de noviembre de 1913 otorgada por el Márshal de la Corte Municipal de Guayama a favor de Sues, de Tomás Cano y Compañía, con costas a los deman-dados.